 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    AUMINTRIUS DAMOUR GUNN,                            Case No. 2:20-cv-02118-JDP (PC)
10                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR AN EXTENSION OF TIME TO FILE AN
11            v.                                         AMENDED COMPLAINT
12    STANTON COUNTY—MEDICAL                             ECF No. 11
      CUSTODY DIVISION, et al.,
13
                         Defendants.
14

15           On April 23, 2021, I screened plaintiff’s complaint, notified plaintiff that the complaint

16   failed to state a claim, and granted him sixty days to file an amended complaint. ECF No. 10. To

17   date, plaintiff has not filed an amended complaint. However, he recently filed a request for the

18   status of the case. ECF No. 11. In that filing, plaintiff appears to request that he be granted

19   additional time to submit any necessary documents. I construe plaintiff’s filing as a motion for an

20   extension of time to file an amended complaint, which will be granted.

21           Accordingly, it is hereby ORDERED that:

22           1. Plaintiff request for status, ECF No. 11, is construed as a motion for an extension of

23   time.

24           2. Plaintiff’s motion for an extension of time is granted.

25           3. Plaintiff is granted until July 30, 2021 to file a first amended complaint.

26
27

28
 1            4. The Clerk of Court is directed to send plaintiff a copy of the April 23, 2021 order.

 2   ECF No. 10.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      June 29, 2021
 6                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
